Citation Nr: 0119253	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-12 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) resulting from service 
connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for PTSD and entitlement to TDIU benefits were denied.

In July 1999, the Board remanded this case to the RO for 
further evidentiary development.  Said development having 
been completed, the case is returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's PTSD is currently manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

3.  The veteran's PTSD is not presently manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

4.  The veteran's sole service connected disability is PTSD.

5.  The evidence does not show that the veteran is precluded 
from securing or following a substantially gainful occupation 
solely by reason of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 50 
percent, but not greater, is warranted for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  3.340, 3.341, Part 4, § 4.71a (2000 ).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the onset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on this claim. McQueen v. 
Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  VA is under an affirmative duty to 
obtain a claimant's pertinent service records.  The veteran's 
service personnel and service medical records are associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist the veteran in obtaining service records 
is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment, VA 
examination, and VA hospitalization pertaining to the 
veteran's treatment for PTSD have been associated with the 
claims folder.  As VA has secured all medical records that 
the veteran has identified pertinent to this claim, VA's duty 
to assist the claimant in this regard is satisfied.  See VCAA 
§ 3(a), at 2097-98 (to be codified at 38 U.S.C. § 5103A).  

The veteran has been examined by VA in conjunction with this 
claim.   Accordingly, those aspects of the "duty to assist" 
are satisfied.  The veteran has been advised of the evidence 
that would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as a statement of the case and supplemental statement of 
the case that have been issued during the appellate process.  
See VCAA § 3(a), at 2096-97 (to be codified at 38 U.S.C. 
§ 5103(a)).  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Evidentiary Background

The evidence shows that the veteran has a long history of 
psychiatric hospitalizations beginning with VA treatment for 
major depression with PTSD symptoms from May to June 1991.  
Subsequent hospitalizations from 1991 to 1996 show treatment 
for drug use and alcohol abuse as well as PTSD.  His symptoms 
included, among other things, auditory hallucinations, 
recurrent thoughts and flashbacks of Vietnam, nightmares, 
insomnia, and suspiciousness.

In June 1997, the veteran was again admitted to a VA medical 
facility with presenting symptoms of nightmares and 
flashbacks.  Physical examination was unremarkable and 
urinalysis and profile-8 were all within normal limits on 
admission.  The discharge summary indicates that the veteran 
responded well to medication and was given full hospital 
privileges.  On his fifth day of admission, the veteran 
failed to show up for his medications and did not return to 
the ward.  Accordingly, he was given an irregular discharge.  
Pertinent diagnosis was PTSD with a Global Assessment of 
Functioning (GAF) score of 50.  

In February 1998, the veteran received VA inpatient treatment 
for his PTSD.  He presented with symptoms of difficulty 
sleeping, frequent nightmares and flashbacks, nervousness, 
depression, crying spells, and homelessness.  He indicated 
that he had experienced suicidal thoughts on and off, but he 
had no plans or intent to hurt himself.  The discharge 
summary indicates that the veteran was cooperative.   He was 
relevant and coherent; however, his mood was depressed and 
very anxious.  His main preoccupation was about his 
nervousness and being homeless.  He was negative for thought 
broadcasting, ideas of influence, suicidal risks or 
assaultive risks, and ideas of reference or experiences of 
alienation.  The report indicates that the veteran had 
hallucinations in the form of nightmares and flashbacks.  His 
memory was intact and his intelligence was average.  His 
insight and judgement were both intact.  After improvement 
with medication, he was discharged and admitted to a homeless 
domiciliary program.  The discharge summary indicates that he 
had a GAF score of 50 upon admission with a GAF score of 60 
at discharge.  

February 1998 VA records show that the veteran was admitted 
to the homeless domiciliary secondary to being homeless for 
seven to eight months.  He reported that he became homeless 
following his mother illness and hospitalization.  His past 
medical history included an ulcer, lung surgery with a 
partial lobectomy of the right lung, PSTD, COPD, and 
arthritis.  He was noted to be well-nourished, well-
developed, alert and oriented times three.  He was in no 
acute distress.  His speech was clear, relevant and coherent.  
His mood was appropriate.  On his third day in the 
domiciliary, he requested an emergency pass; however he did 
not return back to the domiciliary and was given an irregular 
discharge.  
 
In February 1998, the veteran submitted a Veteran's 
Application for Increased Compensation Based on 
Unemployability.  He indicated that he had 7 years of 
education and last worked as a truck driver in 1990.  At the 
time of this application, he was 49 years old.

A June 2000 VA mental health clinic (MHC) outpatient 
treatment record indicates that the veteran reported that he 
was incarcerated at the county jail and would be released in 
54 days. He indicated that he needed something for sleep and 
for his nerves.  He reported flashbacks and nightmares of 
Vietnam.  The treating health professional noted that the 
veteran's speech was clear and coherent.  His affect and mood 
were slightly anxious.  He stated that "my appetite is good 
. . . I keep active with work assignments."  He reported 
that he had an eight grade education.  He denied suicidal and 
homicidal ideations as well as hallucinations.  

The veteran returned to the VA MHC in July 2000 for follow up 
treatment.  He reported that his medication was inadequate as 
he was nervous and sleeps 0 to 3 hours a night.  The veteran 
was cooperative.  Assessment was poor adjustment with anxiety 
and insomnia.  

In August 2000, the veteran was afforded a VA examination in 
conjunction with his appealed claims.  He was still 
incarcerated but was to be released in six days.  He reported 
that he would be living with his daughter after release.  He 
continued to experience nightmares and flashbacks about 
Vietnam.  According to the veteran, not a day would pass that 
he would not think about Vietnam.  He alleged that he could 
not concentrate and was unable to work due to this poor 
concentration.  He reported that his symptoms were getting 
worse with his age and that he felt survivor guilt about 
being the only one to survive in his group.  He reported 
nervousness and that he got upset easily.  Similarly, he 
could not be around others anymore.  The examiner noted that 
the veteran was slightly obese, well-nourished and casually 
dressed in jail clothes.  He was friendly and cooperative 
during the interview.  He was noted to be frank and open and 
was able to describe his Vietnam experiences in a vivid 
manner.  He exhibited no speech or thought disorder.  He 
reported no hallucinations, delusions, or depression.  His 
affect was anxious.  His speech was relevant, coherent and 
sensible.  His memory was intact and he was oriented in all 
three spheres.  The examiner found the veteran to be 
competent for VA purposes.  Pertinent diagnoses were PTSD, 
moderate to severe, and status post substance abuse, cocaine.  
A GAF score of 60 was assigned.  The examiner noted that the 
veteran had other disabilities including a history of peptic 
ulcer disease, chronic obstructive pulmonary disease, 
arthritis due to degenerative disk disease, and status right 
lung partial lobectomy for lung cancer.  Due to these 
"multi-system diseases," the examiner found the veteran to 
be unemployable.  

II. Increased Rating for PTSD

Service connection for PTSD was granted, by means of a 
November 1992 rating action.  A 10 percent disability rating 
was assigned, effective July 1, 1991, the day following 
expiration of a temporary total evaluation due to 
hospitalization.  By means of an unappealed June 1993 rating 
decision, a 30 percent disability evaluation was assigned 
effective May 1, 1993, the date of the veteran's claim for an 
increased rating.  By means of a May 1998 rating decision, a 
disability evaluation greater than 30 percent for the 
veteran's PTSD was denied.  The veteran perfected a timely 
appeal of this decision, contending that his PTSD was more 
severe than presently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

Post-traumatic stress disorder is evaluated using the General 
Formula for Rating Mental Disorders pursuant to Diagnostic 
Code 9411 of the Schedule.  38 C.F.R. § 4.130 (2000).  Under 
these criteria, a 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A rating of 50 percent is warranted where the 
evidence shows occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 30 percent is appropriate where the evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2000).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  After a review of the evidence, the Board finds that 
the veteran's contentions are supported by the evidence and 
that an increased disability evaluation of 50 percent, but no 
greater, is warranted.  

The Board finds that the veteran's symptomatology due to PTSD 
more closely approximates the criteria for a 50 percent 
disability evaluation as the evidence shows occupational and 
social impairment with reduced reliability and productivity.  
While the evidence does not show the veteran experiences 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood, the Board notes that the evidence shows 
difficulty in establishing and maintaining effective work and 
social relationships.  The recent evidence shows that the 
veteran is easily angered and cannot be around others.  He 
also experiences flashbacks and/or nightmares on a consistent 
basis.  In light of these persistent symptoms and recent GAF 
scores ranging between 50 and 60, the Board finds that the 
severity of the veteran's PTSD more closely approximates 
reduced reliability and productivity as contemplated by a 50 
percent disability evaluation.  Accordingly, an increased 
disability rating of 50 percent is warranted for the 
veteran's PTSD.

While the criteria for a 50 percent disability evaluation are 
met, the Board finds that the evidence does not show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  While he has intrusive 
thoughts about Vietnam, the most recurrent evidence does not 
show that the veteran experiences suicidal ideation.  
Similarly, the evidence does not show that the veteran has 
obsessional rituals that interfere with his routine 
activities.  The evidence shows that his speech is coherent 
and relevant.  While depression is noted in past medical 
records, the evidence does not demonstrate that this 
depression results in near continuous panic nor does his 
depression affect his ability to function independently, 
appropriately and effectively.  On the contrary, the evidence 
shows that the veteran memory is intact and he is oriented in 
all spheres.  Despite being easily angered, the evidence does 
not show that this irritability results in impaired impulse 
control or unprovoked irritability.   On the contrary, he was 
frank and cooperative during his recent VA examination.  
Similarly, he was frank and open about his experiences.  He 
exhibited no speech or thought disorder.  The June 2000 MHC 
report indicates that the veteran was active in his work 
assignments while incarcerated.  Based on the discussion 
above, the Board finds that the criteria for an increased 
disability evaluation in excess of 50 percent are not met for 
the veteran's PTSD.   

Accordingly, the Board finds that the criteria for 
entitlement to a disability rating of 50 percent, but not 
greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).
 
III.  TDIU

The veteran also contends that he is unable to secure or 
follow a substantially gainful occupation by reason of his 
service-connected PTSD and that a total disability rating for 
compensation purposes is warranted.  After a review of the 
record, the Board finds that the appellant's contentions are 
not supported by the evidence, and his claim is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the appellant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(2000).

The appellant's only service-connected disability is his 
PTSD.  As set forth above, the Board has determined that a 50 
percent disability evaluation is warranted for this 
disability.  Accordingly, the minimum schedular requirement 
set forth in 38 C.F.R. § 4.16 is not met.  The percentage 
ratings set forth in the Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disability in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2000).  
In other words, the 50 percent disability rating in effect 
takes into account the difficulties the veteran may have in 
seeking or maintaining employment.   

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  
However, such an unusual factor of disability is not shown by 
the evidence.  While the veteran's PTSD impairs his ability 
to seek and maintain employment, the evidence does not show 
that he is totally unable to secure or follow a substantially 
gainful occupation due to that disorder.  While the veteran 
has not worked since 1990, the VA physician that examined him 
in 2000 attributed his unemployability to other nonservice 
connected disabilities.  Also a June 2000 MHC outpatient 
treatment report shows that the veteran was active with work 
assignments while incarcerated.  The Board notes that no 
health care provider has indicated that he is unemployable 
due to his service connected PTSD.  

Based on the foregoing discussion, the Board finds that the 
evidence does not show that the veteran's service-connected 
disability precludes him from securing or following a 
substantially gainful occupation.  Accordingly, the criteria 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disability are not met, as the percentage 
criteria set forth in 38 C.F.R. § 4.16 are not met, nor does 
the evidence show that there is an unusual factor of 
disability rendering the appellant unable to secure or follow 
a substantially gainful occupation solely by reason of his 
service-connected disability.  

Therefore, the Board finds that the criteria for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 4.16 (2000).

ORDER

Entitlement to a disability rating of 50 percent, but not 
higher, for PTSD is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

A total disability rating due to individual unemployability 
resulting from service connected disability is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

